DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-4, 7, 9-10, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demircan et al. (US 20080230873 A1A; hereinafter Demircan).
Regarding claim 1, Demircan teaches an integrated circuit (IC) device (see the entire document, specifically Fig. 1+; [0012+], and as cited below), comprising: 
a die ([0033]; where 304 is the active circuitry of the die) including an inductor (310; Fig. 4; [0033]; see also [0012]) extending around at least a portion of a periphery of the die ([0033]; where 304 is the active circuitry of the die).  
Regarding claim 2, Demircan teaches all of the features of claim 1. 
Demircan further teaches wherein the inductor (310; Fig. 4 in view of Fig. 2; [0033] in view of [0022]) is included in a metallization stack of the die (Fig. 4 in view of Fig. 2; [0033] in view of [0022]).  
Regarding claim 3, Demircan teaches all of the features of claim 2. 
Demircan further teaches wherein the inductor (310; Fig. 4 in view of Fig. 2; [0033] in view of [0022]) has a first end in a first layer of the metallization stack (Fig. 4 in view of Fig. 2; [0033] in view of [0022]), the inductor has a second end in a second layer of the metallization stack (Fig. 4 in view of Fig. 2; [0033] in view of [0022]), and the first layer is different from the second layer (Fig. 4 in view of Fig. 2; [0033] in view of [0022]).  
Regarding claim 4, Demircan teaches all of the features of claim 2. 
Demircan further teaches wherein the inductor (310; Fig. 4 in view of Fig. 2; [0033] in view of [0022]) has a first end that spans multiple interconnect layers of the metallization stack (Fig. 4 in view of Fig. 2; [0033] in view of [0022]).  
Regarding claim 7, Demircan teaches all of the features of claim 1. 
Demircan further teaches wherein the inductor (310; Fig. 4; [0033-0034]) further includes circuitry (see [0033]) in an interior of the inductor (310; Fig. 4; [0033-0034]).  
Regarding claim 9, Demircan teaches all of the features of claim 7. 
Demircan further teaches wherein a first end of the inductor (310; Fig. 4; [0033-0034]) is electrically coupled to the circuitry.  
Regarding claim 10, Demircan teaches all of the features of claim 1. 
Demircan further teaches wherein the die ([0033]; where 304 is the active circuitry of the die) further includes conductive contacts (see [0034]; nodes), and a first end of the inductor (310; Fig. 4; [0033-0034]) is electrically coupled to a conductive contact.  
Regarding claim 11, Demircan teaches a die (see the entire document, specifically Fig. 1+; [0012+], and as cited below), comprising: 
a conductive structure (16; Fig. 1; [0012]) in a periphery of the die ([0012]; where the die comprises of active circuitry), wherein the conductive structure (310; Fig. 1; [0012]) is proximate to at least two edges of the die ([0012]; where the die comprises of active circuitry), and the conductive structure (16; Fig. 1; [0012]) does not form a closed loop; and 
circuitry ({22, 24, 26, 28}; Fig. 1; [0016]) in an interior of the conductive structure (16; Fig. 1; [0012]).  
Regarding claim 15, Demircan teaches all of the features of claim 11. 
Demircan further comprising: a guard ring (14; Fig. 1; [0012]) extending around the periphery of the die ([0012]; where the die comprises of active circuitry), wherein the conductive structure (16; Fig. 1; [0012]) is in an interior of the guard ring.  
Regarding claim 16, Demircan teaches all of the features of claim 15. 
Demircan further teaches wherein the guard ring (14; Fig. 1; [0012]) provides a hermetic seal for the die ([0012]; where the die comprises of active circuitry).  
Regarding claim 17, Demircan teaches all of the features of claim 11. 
Demircan further comprising: conductive contacts (13; Fig. 1; [0016]) at a face of the die ([0012]; where the die comprises of active circuitry), wherein a first end of the conductive structure (16; Fig. 1; [0012]) is electrically coupled to a conductive contact 13; Fig. 1; [0016]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5-6, 12-14, 23, and 25 are rejected under 35 U.S.C.103 as being unpatentable over Demircan et al. (US 20080230873 A1A; hereinafter Demircan), in view of Lan et al. (US 20140268616 A1; hereinafter Lan). 
Regarding claim 5, Demircan teaches all of the features of claim 1. 
Demircan further teaches wherein the die ([0033]; where 304 is the active circuitry of the die) (see below for “further includes an insulating material at”) a first end of the inductor (310; Fig. 4; [0033]; see also [0012]).  
As noted above, Demircan does not expressly disclose “(wherein the die) further includes an insulating material at (a first end of the inductor)”.
However, in the analogous art, Lan teaches a device includes a substrate, a via that extends at least partially through the substrate, and a capacitor ([Abstract]), wherein (Fig. 1+; [0022+]) a device 100 may include an inductor that includes the first via 104, a first conductive structure 140 (e.g., a back-side metal layer), a second via 130, a second conductive structure 142 (e.g., a third metal layer), a third via 132, and a third conductive structure 144 (e.g., a back-side metal layer) ([0027]), where the inductor is connected to a first inter-layer dielectric (ILD) 110 to electrically insulate the first conductive structure 140 and the third conductive structure 144 from other devices or circuitry ([0027-0028]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lan’s first inter-layer dielectric into Demircan’s device, and thereby, modified Demircan’s (by Lan) device will have wherein the die (Demircan [0033]; where 304 is the active circuitry of the die) further includes an insulating material (Lan 110; Fig. 1; [0027-0028]) at a first end of the inductor (Demircan 310; Fig. 4; [0033]; see also [0012]).	
The ordinary artisan would have been motivated to modify Demircan in the manner set forth above, at least, because this inclusion provides a first inter-layer dielectric (ILD) that is connected to inductor which helps electrically insulate the first conductive structure and the third conductive structure from other devices or circuitry  (Lan [0027-0028]).
Regarding claim 6, modified Demircan (by Lan) teaches all of the features of claim 5. 
Modified Demircan (by Lan) wherein the inductor (Demircan 310; Fig. 4; [0033]; see also [0012]) and the insulating material (Lan 110; Fig. 1; [0027-0028]) provide a hermetic seal for the die (Demircan [0033]; where 304 is the active circuitry of the die).  
Regarding claim 12, Demircan teaches all of the features of claim 11. 
Demircan further teaches wherein (see below for “an insulating material at”) a first end of the conductive structure (16; Fig. 1; [0012]).  
As noted above, Demircan does not expressly disclose “an insulating material at (a first end of the conductive structure)”.
However, in the analogous art, Lan teaches a device includes a substrate, a via that extends at least partially through the substrate, and a capacitor ([Abstract]), wherein (Fig. 1+; [0022+]) a device 100 may include an inductor that includes the first via 104, a first conductive structure 140 (e.g., a back-side metal layer), a second via 130, a second conductive structure 142 (e.g., a third metal layer), a third via 132, and a third conductive structure 144 (e.g., a back-side metal layer) ([0027]), where the inductor is connected to a first inter-layer dielectric (ILD) 110 to electrically insulate the first conductive structure 140 and the third conductive structure 144 from other devices or circuitry ([0027-0028]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lan’s first inter-layer dielectric into Demircan’s device, and thereby, modified Demircan’s (by Lan) device will have an insulating material (Lan 110; Fig. 1; [0027-0028]) at a first end of the conductive structure (Demircan 16; Fig. 1; [0012]).
The ordinary artisan would have been motivated to modify Demircan in the manner set forth above, at least, because this inclusion provides a first inter-layer dielectric (ILD) that is connected to inductor which helps electrically insulate the first conductive structure and the third conductive structure from other devices or circuitry  (Lan [0027-0028]).
Regarding claim 13, modified Demircan (by Lan) teaches all of the features of claim 12. 
Modified Demircan (by Lan) wherein the insulating material (Lan 110; Fig. 1; [0027-0028]; a dielectric material) includes a nitride (in view [0026], where Lan describes that a dielectric material comprises) of nitride.  
Regarding claim 14, modified Demircan (by Lan) teaches all of the features of claim 12.
Modified Demircan (by Lan) wherein the conductive structure (Demircan 16; Fig. 1; [0012]) and the insulating material (Lan 110; Fig. 1; [0027-0028]) provide a hermetic seal for the die (Demircan [0012]; where the die comprises of active circuitry).   
Regarding claim 23, Demircan teaches a computing device (see the entire document, specifically [0043] and Fig. 1+; [0012+], and as cited below), comprising: 
an integrated circuit (IC) package (300; Fig. 4; [0033]), wherein the IC package (300; Fig. 4; [0033]) includes a die ([0033]; where 304 is the active circuitry of the die), and the die ([0033]; where 304 is the active circuitry of the die) includes an inductor (310; Fig. 4; [0033]; see also [0012]) extending around at least a portion of a periphery of the die ([0033]; where 304 is the active circuitry of the die), and 
(see below for “a circuit board”), wherein the IC package (300; Fig. 4; [0033]) is coupled to (see below for “the circuit board”).  
As noted above, Demircan does not expressly disclose “a circuit board (wherein the IC package) is coupled to the circuit board”.
However, in the analogous art, Lan teaches a device includes a substrate, a via that extends at least partially through the substrate, and a capacitor ([Abstract]), wherein (Fig. 1+; [0022+]) a device 100 may include an inductor that includes the first via 104, a first conductive structure 140 (e.g., a back-side metal layer), a second via 130, a second conductive structure 142 (e.g., a third metal layer), a third via 132, and a third conductive structure 144 (e.g., a back-side metal layer) ([0027]), wherein die (936; Fig. 9; [0065]) may be provided to a packaging process where the die (936) is incorporated into a representative package (940), where die (936) includes the devices described above,  where PCB (956; [0068]) may be populated with electronic components including the package (940) to form a representative printed circuit assembly (PCA) (958).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lan’s printed circuit board into Demircan’s device, and thereby, modified Demircan’s (by Lan) device will have a circuit board (Lan 956; Fig. 9; [0068]), wherein the IC package (Demircan 300; Fig. 4; [0033]) is coupled to the circuit board (Lan 956; Fig. 9; [0068]).			
The ordinary artisan would have been motivated to modify Demircan in the manner set forth above, at least, because this inclusion provides a printed circuit board that is populated with electronic components including a package to form a representative printed circuit assembly that can be integrated into one or more electronic devices (Lan [0068-0069]).
Regarding claim 25, modified Demircan (by Lan) teaches all of the features of claim 23. 
Modified Demircan (by Lan) further comprising: a wireless communications device (in view of Lan 956; Fig. 9; [0002, 0003, 0054]).
3.	Claim 24 is rejected under 35 U.S.C.103 as being unpatentable over Demircan et al. (US 20080230873 A1A; hereinafter Demircan), in view of Lan et al. (US 20140268616 A1; hereinafter Lan), further in view of Lin et al. (US 20150014031 A1; hereinafter Lin). 
Regarding claim 24, modified Demircan (by Lan) teaches all of the features of claim 23. 
Modified Demircan (by Lan) further teaches wherein the IC package (Demircan 300; Fig. 4; [0033]) (see below for “is a flip chip package”).
As noted above, modified Demircan (by Lan) does not expressly disclose  “(wherein the IC package) is a flip chip package”.
However, in the analogous art, Lin teaches a compound carrier board structure of Flip-Chip Chip-Scale Package ([Abstract]), wherein invention relates to a compound carrier board structure of Flip-Chip Chip-Scale Package, and more particularly to a compound carrier board structure for enhancing mechanical strength and strengthen heat dissipation ([0002]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lin’s Flip-Chip Chip-Scale Package into modified Demircan’s (by Lan) device, and thereby, modified Demircan’s (by Lan and Lin) device will have wherein the IC package (Demircan 300; Fig. 4; [0033]) is a flip chip package (in view of Lin [0002]; Flip-Chip Chip-Scale Package).	
The ordinary artisan would have been motivated to modify Demircan in the manner set forth above, at least, because this inclusion provides a carrier board structure of Flip-Chip Chip-Scale Package, and more particularly to a compound carrier board structure for enhancing mechanical strength and strengthen heat dissipation (Lin [0002]).
4.	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Demircan et al. (US 20080230873 A1A; hereinafter Demircan), in view of Kroener (US 8072042 B1; hereinafter Kroener). 
Regarding claim 8, Demircan teaches all of the features of claim 7. 

Demircan further teaches wherein the circuitry ([0033]) (see below for “includes a buck-boost converter”).  
As noted above, Demircan does not expressly disclose “(wherein the circuitry) includes a buck-boost converter”.
However, in the analogous art, Kroener teaches integrated inductors ([Abstract]), wherein (Fig. 1+; C4 L4+) several embodiments of integrated circuits with an integrated inductor "L".  FIG. 5a illustrates a Buck-converter, FIG. 5b illustrates a Boost-Converter, and FIG. 5c illustrates a Buck-Boost-converter.  Reference numeral 200 denotes a load while reference numeral 210 denotes control circuits of the respective converters.  Such circuits benefit from the high-quality inductors integrated as described herein (C5 L12-17).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Demircan’s circuitry with   Kroener’s Buck-Boost-converter, and thereby, modified Demircan’s (by Kroener) device will have wherein the circuitry (Demircan [0033] in view of Kroener C5 L12-17) includes a buck-boost converter (in view of Kroener C5 L12-17).	
The ordinary artisan would have been motivated to modify Demircan in the manner set forth above, at least, because this inclusion provides a Buck-Boost-converter circuit that benefits from the high-quality inductors integrated (Kroener C5 L12-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898